Title: From Thomas Jefferson to William Dunbar, 17 July 1803
From: Jefferson, Thomas
To: Dunbar, William


          
            
              Dear Sir
            
            Washington July 17. 1803
          
          Before you recieve this you will have heard thro’ the channel of the public papers, of the cession of Louisiana by France to the US. the terms as stated in the National Intelligencer are accurate. that the treaty may be ratified in time I have found it necessary to convene Congress on the 17th. of October: and it is very important for the happiness of the country that they should possess all the information which can be obtained respecting it, that they may make the best arrangements practicable for it’s good government. it is the more necessary because they will be obliged to ask from the people an amendment of the constitution authorising their recieving this province into the union, & providing for it’s government; and the limitations of power which shall be given by that amendment will be unalterable but by the same authority. I have therefore sent some queries to mr Clarke of New Orleans, to be answered by such persons as he shall think best qualified, and to be returned to me before the meeting of Congress, and knowing that you have turned your attention to many of the subjects, I inclose you a copy of them, and ask the favor of you to give me what information you can in answer to such of them as you shall select as lying within the scope of your information. I am encouraged to propose this trouble to you by a thorough persuasion of your readiness & desire to serve the public cause by whatever shall be in your power: and by the belief that you are one of those who will sincerely rejoice at our success in relieving you by peaceable means from a powerful & enterprising neighbor & establishing on a permanent basis the tranquility, security and prosperity of that interesting country. I tender you my friendly salutations and assurances of my great esteem & respect. 
          
            
              Th: Jefferson
            
          
          
            July 18. P.S. Since writing the preceding your favor of June 10. has been recieved. the exchange of a peaceable for a warring neighbor at New Orleans was undoubtedly ground of just and great disquietude on our part: and the necessity of acquiring the country could not be unpercieved by any. the question which divided our legislature (but not the nation) was whether we should take it at once, & enter single-handed into war with the most powerful nation on earth, or place things on the best footing practicable for the present, and avail ourselves of the first war in Europe (which it was clear was at no great distance) to obtain the country as the price of our neutrality, or as a reprisal for wrongs which we were sure enough to recieve. the war happened somewhat sooner than was expected; but our measures were previously taken, and the thing took the best turn for both parties. those who were honest in their reasons for preferring immediate war, will in their candour, rejoice that their opinion was not followed. they may indeed still believe it was the best opinion according to probabilities. we however believed otherwise and they, I am sure, will now be glad that we did.   the letter of yesterday will shew you my desire of recieving information from you, and I shall always be thankful for it. my wish is to hear every thing, compare all together, and to do what on the whole I conscientiously think for the best. I repeat my salutations & esteem.
          
        